DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 12/18/2020 has been entered claims 1-13, 16-26 and 28-31 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 9 , 16-18, 24-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin US 2015/0295988, and further in view of Leighton US 2014/0189071.
Regarding claim 1 Goodwin teaches a method for hint generation, the method comprising: receiving, by a hinting machine from one or more client machines, feedback information generated based on prior renderings of a web page by the one or more client machines.
["One example of program instructions delivered to a web browser and/or other application includes those related to initiate the capture of web analytics data when a user terminal accesses a client web page. This collected data may include the name of the web page visited, the download time of the web page, a setting of a cookie for the web page, and the movement of a mouse over a particular object (i.e., "mouse overs") on a web page. In addition, content such as advertisements, modified images, buttons, and other graphics may be customized to a particular user through this service. ", ¶19]


Goodwin teaches a sample time corresponding to one of the one or more child resources(download time)
[" One example of program instructions delivered to a web browser and/or other application includes those related to initiate the capture of web analytics data when a user terminal accesses a client web page. This collected data may include the name of the web page visited, the download time of the web page, ", ¶19]

 Goodwin teaches uploading web analytics to prefetch recommendation server but does not teach wherein: prior renderings of the web page comprise obtaining a root object and one or more child resources for the web page the feedback information comprising a plurality of resource samples of one or more of the one or more child resources, each resource sample comprising indicating a rendering status of the respective child resource during the corresponding prior rendering of the web page at the respective sample time, the rendering status indicating whether the respective child resource was loaded at the corresponding sample time or not; 
calculating, by the hinting machine as a function of the plurality of resource samples, one or more probabilities, each probability corresponding to one of the one or more child resources and indicating a probability that the corresponding one or more of the one or more child resources will be requested from a content server in the course of used to rendering the web page at a time in the future;
 and generating, by the hinting machine according to the probability, a hint for prefetching one or more of the one or more child resources as a part of a future rendering of the web page by a requesting client machine.


(a DCG represents the root url and the underlying child resources ie. links, subpage as additional nodes extending from the root ¶94, see  also fig 7, either the fingerprint  in the form of a hash or a cookie as in Goodwin could be used to uniquely identify the resource, cookies as it is known in the art contain hashes to make them unique),
["Another annotation that may be provided is a new type of edge called a leads to edge. This edge is denoted in the graph with dashed arrows and includes a diamond with a number in it that is referred to as the edge's heat index. (The above-described graphical representations are merely for explanatory purposes, as other conventions may be used without departing from the concepts herein). This annotation is best explained by example. Assume that after the client downloads the mainpage.aspx in the earlier example, he or she clicks on a link on that page that was for clothing.aspx. Recall that when the client browser makes the request, a REFERER header is attached that lists mainpage.aspx as the page referrer. The nodes servicing the request can see this header. Also, assume that the new page is composed of chunks b and c. The graph is then updated to note that the new page node for clothing.aspx is composed of chunks b and c, and additionally that the mainpage.aspx page node lead to those chunks. As noted, each leads to edge has a heat index associated with it that marks the number of times the parent page node has led to this content. The graph is now updated to look as shown in FIG. 12. ", ¶94]
 the feedback information comprising a plurality of resource samples of one or more of the one or more child resources, each resource sample comprising indicating a rendering status of the respective child resource during the corresponding prior rendering of the web page at the respective sample time, 
["Thus, if a user with a client browser requests a page at that URL, the page downloads through the overlay network and is composed of chunks e and f. Assuming that the parent node started with the DCG in FIG. 10, after that node delivers the page, its DCG would look as shown in FIG. 11. Typically, a similar annotation would be present on the edge node that serves the response to the client request. ", ¶93]
["For example, assume the chunks that it picks are c and d, and that it ignores chunk b because the heat index is too low for it (just 1). The child dedupe process would then append to the forward request fingerprints c, d, e, and f, which would let the parent dedupe process know that the child process has that data present. ", ¶98]
the rendering status indicating whether the respective child resource was loaded at the corresponding sample time or not; 
[“During this hinting request phase, the child dedupe process queries whether the child has a page node (in its annotated DCG) for the requested URI. If so, the dedupe process uses the meta-information in its annotated DCG to direct a hinting request at its parent that includes a manifest of chunks (preferably identified only by fingerprint) that it has and that it believes there is a high likelihood of the parent dedupe process utilizing. In this manner, the child is predicting that the parent is able to make use of the chunks the child has already seen.”, ¶14]
calculating, by the hinting machine as a function of the plurality of resource samples, one or more probabilities, each probability corresponding to one of the one or more child resources and indicating a probability that the corresponding one or more of the one or more child resources will be requested from a content server in the course of used to rendering the web page at a time in the future;
[“During this hinting request phase, the child dedupe process queries whether the child has a page node (in its annotated DCG) for the requested URI. If so, the dedupe process uses the meta-information in its annotated DCG to direct a hinting request at its parent that includes a manifest of chunks (preferably identified only by fingerprint) that it has and that it believes there is a high likelihood of the parent dedupe process utilizing. In this manner, the child is predicting that the parent is able to make use of the chunks the child has already seen. When the parent dedupe process receives hinting request (the manifest) and needs to go forward to the origin, the parent (as it goes forward to the origin) also begins to send data hints back to the child in the form of a hinting response. The hinting response provides the child with information about what the parent believes the page will likely be composed of that the child does not already have, preferably along with what future pages might contain.”, ¶14]

 and generating, by the hinting machine according to the probability, a hint for prefetching one or more of the one or more child resources as a part of a future rendering of the web page by a requesting client machine.
[“The hinting response provides the child with information about what the parent believes the page will likely be composed of that the child does not already have, preferably along with what future pages might contain.”, ¶14]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin’s client requesting of to receive hinting with the DCG method as taught by Leighton. The reason for such a modification would be to organize information regarding the access pattern to a website that can be used for data analysis to perform prefetching/preloading. 

["With another aspect of the disclosure, a recommendation system and collection system may communicate with a data store of aggregated data to estimate which web page(s) are likely to be next in a navigation sequence, then generating a prefetch recommendation. ", ¶6]
a resource sampler that operates to receive, from one or more client machines, feedback information generated based on prior renderings of a web page by the one or more client machines, 
["One example of program instructions delivered to a web browser and/or other application includes those related to initiate the capture of web analytics data when a user terminal accesses a client web page. This collected data may include the name of the web page visited, the download time of the web page, a setting of a cookie for the web page, and the movement of a mouse over a particular object (i.e., "mouse overs") on a web page. In addition, content such as advertisements, modified images, buttons, and other graphics may be customized to a particular user through this service. ", ¶19]

Goodwin teaches a sample time corresponding to one of the one or more child resources(download time)
[" One example of program instructions delivered to a web browser and/or other application includes those related to initiate the capture of web analytics data when a user terminal accesses a client web page. This collected data may include the name of the web page visited, the download time of the web page, ", ¶19]

Goodwin teaches uploading web analytics to prefetch recommendation server but does not teach wherein rendering the web page comprises obtaining a root object and one or more child resources, the feedback information comprising a plurality of resource samples of one or more of the one or more child resources for the web page, each resource sample comprising indicating a rendering status of the respective child resource during the corresponding prior rendering of the web page at the respective sample time, the rendering status indicating whether the respective child resource was loaded at the corresponding sample time or not; 

Leighton teaches a system for web content preloading including a method for mapping access to website content. Leighton teaches wherein rendering the web page comprises obtaining a root object and one or more child resources(a DCG represents the root url and the underlying child resources ie. links, subpage as additional nodes extending from the root ¶94, see  also fig 7),
["Another annotation that may be provided is a new type of edge called a leads to edge. This edge is denoted in the graph with dashed arrows and includes a diamond with a number in it that is referred to as the edge's heat index. (The above-described graphical representations are merely for explanatory purposes, as other conventions may be used without departing from the concepts herein). This annotation is best explained by example. Assume that after the client downloads the mainpage.aspx in the earlier example, he or she clicks on a link on that page that was for clothing.aspx. Recall that when the client browser makes the request, a REFERER header is attached that lists mainpage.aspx as the page referrer. The nodes servicing the request can see this header. Also, assume that the new page is composed of chunks b and c. The graph is then updated to note that the new page node for clothing.aspx is composed of chunks b and c, and additionally that the mainpage.aspx page node lead to those chunks. As noted, each leads to edge has a heat index associated with it that marks the number of times the parent page node has led to this content. The graph is now updated to look as shown in FIG. 12. ", ¶94]
 
the feedback information comprising a plurality of resource samples of one or more of the one or more child resources for the web page, each resource sample comprising indicating a rendering status of the respective child resource during the corresponding prior rendering of the web page at the respective sample time,
["Thus, if a user with a client browser requests a page at that URL, the page downloads through the overlay network and is composed of chunks e and f. Assuming that the parent node started with the DCG in FIG. 10, after that node delivers the page, its DCG would look as shown in FIG. 11. Typically, a similar annotation would be present on the edge node that serves the response to the client request. ", ¶93]
["For example, assume the chunks that it picks are c and d, and that it ignores chunk b because the heat index is too low for it (just 1). The child dedupe process would then append to the forward request fingerprints c, d, e, and f, which would let the parent dedupe process know that the child process has that data present. ", ¶98]

 the rendering status indicating whether the respective child resource was loaded at the corresponding sample time or not
[“During this hinting request phase, the child dedupe process queries whether the child has a page node (in its annotated DCG) for the requested URI. If so, the dedupe process uses the meta-information in its annotated DCG to direct a hinting request at its parent that includes a manifest of chunks (preferably identified only by fingerprint) that it has and that it believes there is a high likelihood of the parent dedupe process utilizing. In this manner, the child is predicting that the parent is able to make use of the chunks the child has already seen.”, ¶14]


a hint generator that operates to: calculate, as a function of the stored resource samples, one or more probabilities, each probability corresponding to one of the one or more child resources and indicating a probability that the corresponding one of the one or more child resources will be requested from a content server in the course of used to rendering the web page at a time in the future and
[“During this hinting request phase, the child dedupe process queries whether the child has a page node (in its annotated DCG) for the requested URI. If so, the dedupe process uses the meta-information in its annotated DCG to direct a hinting request at its parent that includes a manifest of chunks (preferably identified only by fingerprint) that it has and that it believes there is a high likelihood of the parent dedupe process utilizing. In this manner, the child is predicting that the parent is able to make use of the chunks the child has already seen. When the parent dedupe process receives hinting request (the manifest) and needs to go forward to the origin, the parent (as it goes forward to the origin) also begins to send data hints back to the child in the form of a hinting response. The hinting response provides the child with information about what the parent believes the page will likely be composed of that the child does not already have, preferably along with what future pages might contain.”, ¶14]


[“When the parent dedupe process receives hinting request (the manifest) and needs to go forward to the origin, the parent (as it goes forward to the origin) also begins to send data hints back to the child in the form of a hinting response. The hinting response provides the child with information about what the parent believes the page will likely be composed of that the child does not already have, preferably along with what future pages might contain.”, ¶14]

and a communications subsystem that operates to communicate the hint to the requesting client machine.
[“The hinting response provides the child with information about what the parent believes the page will likely be composed of that the child does not already have, preferably along with what future pages might contain.”, ¶14]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin’s client requesting of to receive hinting with the DCG method as taught by Leighton. The reason for such a modification would be to organize information regarding the access pattern to a website that can be used for data analysis to perform prefetching/preloading. 
Regarding claim 28, Goodwin teaches a method for hint generation, the method comprising: receiving, at a client machine from a hinting machine over a communications network, 
a plurality of hints for prefetching one or more child resources in association with loading a web page, 
["The browser client receives the JSON object (or other data structure) and parses/interprets/processes the data contained therein", ¶55] 
["At the appropriate time, the browser client 702 generates one or more asset /resource requests to one or more remote servers based on the parsed/processed/interpreted data ", ¶56]

Goodwin teaches a sample time corresponding to one of the one or more child resources(download time)
[" One example of program instructions delivered to a web browser and/or other application includes those related to initiate the capture of web analytics data when a user terminal accesses a client web page. This collected data may include the name of the web page visited, the download time of the web page, ", ¶19]

and prefetching at least some of the one or more child resources in association with loading the web page and in accordance with the received plurality of hints.
["The recommendation system 704 determines one or more prefetch recommendations for the browser client 702 [0053] The recommendation system 704 retrieves a JSON object (or other data structure) with the prefetch recommendations from a data store [0054] The recommendation system sends the JSON object (or other data structure) to the browser client", ¶52]
["At the appropriate time, the browser client 702 generates one or more asset /resource requests to one or more remote servers based on the parsed/processed/interpreted data", ¶56]

Goodwin does not teach the hints generated by the hinting machine by calculating, as a function of a plurality of resource samples, one or more probabilities, each probability corresponding to one of the one or more child resources and indicating a probability that the corresponding one each of the one or more child resources will be requested from a content server in the course of used to rendering the web page at a time in the future, each resource sample received by the hinting machine with respect to indicating a rendering status of a corresponding resource with respect to rendering the web page at the corresponding sample time, the rendering status indicating whether the respective child resource was loaded at the corresponding sample time or not; and prefetching at least some of the one or more child resources in association with loading the web page and in accordance with the received plurality of hints. Leighton teaches a system for web content preloading including a method for mapping access to website content. Leighton teaches the hints generated by the hinting machine by calculating, as a function of a plurality of resource samples, one or more probabilities, each probability corresponding to one of the one or more child resources and indicating a probability that the corresponding one each of the one or more child resources will be requested from a content server in the course of used to rendering the web page at a time in the future, 
[“During this hinting request phase, the child dedupe process queries whether the child has a page node (in its annotated DCG) for the requested URI. If so, the dedupe process uses the meta-information in its annotated DCG to direct a hinting request at its parent that includes a manifest of chunks (preferably identified only by fingerprint) that it has and that it believes there is a high likelihood of the parent dedupe process utilizing. In this manner, the child is predicting that the parent is able to make use of the chunks the child has already seen. When the parent dedupe process receives hinting request (the manifest) and needs to go forward to the origin, the parent (as it goes forward to the origin) also begins to send data hints back to the child in the form of a hinting response. The hinting response provides the child with information about what the parent believes the page will likely be composed of that the child does not already have, preferably along with what future pages might contain.”, ¶14]

each resource sample received by the hinting machine with respect to indicating a rendering status of a corresponding resource with respect to rendering the web page at the corresponding sample time, the rendering status indicating whether the respective child resource was loaded at the corresponding sample time or not; 
[“During this hinting request phase, the child dedupe process queries whether the child has a page node (in its annotated DCG) for the requested URI. If so, the dedupe process uses the meta-information in its annotated DCG to direct a hinting request at its parent that includes a manifest of chunks (preferably identified only by fingerprint) that it has and that it believes there is a high likelihood of the parent dedupe process utilizing. In this manner, the child is predicting that the parent is able to make use of the chunks the child has already seen.”, ¶14]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin’s client requesting of to receive hinting with the DCG method as taught by Leighton. The reason for such a modification would be to organize information regarding the access pattern to a website that can be used for data analysis to perform prefetching/preloading. 
Regarding claims 2 and 17, Goodwin further teaches receiving a hinting request at the hinting machine from the requesting client machine at a request time in association with the requesting client machine rendering the web page; 
["Browser client 702 sends its URL to a recommendation system 704 ", ¶51]

["The recommendation system 704 determines one or more prefetch recommendations for the browser client 702", ¶52]
and communicating the hinting response from the hinting machine to the requesting client machine.
["At the appropriate time, the browser client 702 generates one or more asset /resource requests to one or more remote servers based on the parsed/processed/interpreted data ", ¶56]

Regarding claims 3 and 18, Goodwin teaches wherein: generating the hint comprises calculating an instantaneous hinting probability for the hint as a function of the request time or a specified time subsequent to the request time and the corresponding probability for the child resource;
 [“The recommendation system 704 determines one or more prefetch recommendations for the browser client 702”, ¶52] 
[“The recommendation system 704 retrieves a JSON object (or other data structure) with the prefetch recommendations from a data store.”, ¶53] 

and communicating the hinting response comprises communicating the hint along with the instantaneous hinting probability.
 [“The recommendation system sends the JSON object (or other data structure) to the browser client”, ¶54]

Regarding claim 6, Leighton teaches wherein: the hinting request indicates a root uniform resource locator (URL) of the web page; and the child resource is a child URL of the web page.
["Recall that when the client browser makes the request, a REFERER header is attached that lists mainpage.aspx as the page referrer. The nodes servicing the request can see this header. Also, assume that the new page is composed of chunks b and c. The graph is then updated to note that the new page node for clothing.aspx is composed of chunks b and c, and additionally that the mainpage.aspx page node lead to those chunks. ", ¶94]


["According to an additional aspect, the directed cyclic graphs that are maintained at each of a set of cooperating peer nodes are further annotated with meta-information to provide an "annotated" (or so-called "predictive") DCG. The meta-information comprises one or more page nodes that each represent where particular chunks originate (typically, their URI-host and path), as well one or more additional edge types, e.g., that identify the chucks that compose the page identified by a page node. The meta-information also includes an indicator (or so-called "heat index") that identifies a number of times a peer (acting as a referrer) has led to the content identified. The use of heat indexes in the new edge types in the DCG maintained on each cooperating peer provides for a prediction structure that enables the peer nodes to send and receive "hinting" requests and responses between themselves that facilitate content pre-warming. In particular, ", ¶14]

Regarding claim 9, Goodwin teaches wherein at least some of the resource samples are received by the hinting machine over a communications network from the one or more client machines after the respective client machine renders the web page(a client code of a web browser will record parameters with respect to a user access of a web page(¶44) and report to a collection system that is later used by the recommendation system(¶19).
["The data store may contain analysis of previously collected data from the collection system to arrive at the best recommendations for prefetching. As such, the recommendation system may access the data store and determines which web pages are most likely to be next in a user's navigation sequence.", ¶44]
["To provide these services, the entity may take advantage of both internal and external computing and storage capabilities. One example of program instructions delivered to a web browser and/or other application includes those related to initiate the capture of web analytics data when a user terminal accesses a client web page. This collected data may include the name of the web page visited, the download time of the web page, a setting of a cookie for the web page, and the movement of a mouse over a particular object (i.e., "mouse overs") on a web page. In addition, content such as advertisements, modified images, buttons, and other graphics may be customized to a particular user through this service. ", ¶19]

Regarding claim 24, Goodwin teaches a first client machine comprising: the hinting machine; 
[“The recommendation system 704 determines one or more prefetch recommendations for the browser client 702”, ¶52]
a client hinting subsystem that operates to receive the hint from the hinting machine; 
[“The recommendation system sends the JSON object (or other data structure) to the browser client”, ¶54]
and a page fetcher that operates to prefetch the child resource in association with rendering the web page and in accordance with the received hint

[“The browser client receives the JSON object (or other data structure) and parses/interprets/processes the data contained therein”, ¶55]

[“At the appropriate time, the browser client 702 generates one or more asset /resource requests to one or more remote servers based on the parsed/processed/interpreted data”, ¶56]

Regarding claim 25, Goodwin teaches wherein the resource sampler further operates to receive: one of the resource samples from a first client machine in association with a prior rendering of the web page by the first client machine, and another of the resource samples from a second client machine in association with a prior rendering of the web page by the second client machine; and wherein the second client machine is different than the first client machine(aggregated data of ¶6 is implied to be collected from multiple clients).
["With another aspect of the disclosure, a recommendation system and collection system may communicate with a data store of aggregated data to estimate which web page(s) are likely to be next in a navigation sequence, then generating a prefetch recommendation. ", ¶6]


Claims 4-5, 13, 19-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin/Leighton as applied to claim 2 above, and further in view of Tucek US 2014/0215001.
Regarding claims 4 and 19, Goodwin/Leighton teach providing a hint at request time but does not specifically teach wherein: generating the hint comprises calculating a hinting probability function as a function of the one or more probabilities probability, the hinting probability function indicating probabilities of the child resource being requested as part of 
and communicating the hinting response comprises communicating the hint along with the hinting probability function. Tucek teaches a system for prefetching content. Tucek teaches wherein: generating the hint comprises calculating a hinting probability function as a function of the one or more probabilities probability, the hinting probability function indicating probabilities of the child resource being requested as part of rendering the web page by the requesting client machine at a plurality of times subsequent to the request time;
["It may not be desirable to prematurely evict content from the mobile device's cache, for example, if the mobile device has to re-download that content again when the user desires access. Therefore, the decision to clear or "evict" content from the cache may be based on an analysis of one or more metrics. The overall goal is to maximize expected saved bytes versus spent cache capacity. Various sub-metrics can also be applied. An example metric is the likelihood the mobile client will actually access a cached item in the future at a given time. For example, it may be estimated that there is a fixed 10% chance of accessing particular cached content over the next day, and 0% after that. ", ¶44]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton by incorporating a prediction of what to prefetch at a time subsequent to the request. The reason for this modification would be to allow the hinting information of Goodwin/Leighton to be used at a time after the hint request is made. 
The combination of Goodwin/Leighton in view of Tucek has been discussed above with respect to Tucek teaching a hint response for a time subsequent to request time. Such a hint would be returned to a requesting claim as taught by Goodwin, teach communicating the hinting response comprises communicating the hint along with the hinting probability function.  
["At the appropriate time, the browser client 702 generates one or more asset /resource requests to one or more remote servers based on the parsed/processed/interpreted data ", ¶56]

Regarding claim 5 and 20, Tucek teaches wherein the hinting probability function is calculated further as a function of a hinting decay model.
["It may not be desirable to prematurely evict content from the mobile device's cache, for example, if the mobile device has to re-download that content again when the user desires access. Therefore, the decision to clear or "evict" content from the cache may be based on an analysis of one or more metrics. The overall goal is to maximize expected saved bytes versus spent cache capacity. Various sub-metrics can also be applied. An example metric is the likelihood the mobile client will actually access a cached item in the future at a given time. For example, it may be estimated that there is a fixed 10% chance of accessing particular cached content over the next day, and 0% after that. ", ¶44]

Regarding claims 13 and 26, Goodwin Leighton do not teach wherein the at least one of the one or more probabilities comprises a function that yields a probability that the corresponding child resource will be used as part of a future rendering of the web page as a function of a time associated with the future rendering of the web page. Tucek teaches a system for prefetching content. Tucek teaches wherein the at least one of the one or more probabilities comprises a function that yields a probability that the corresponding child resource will be used as part of a future rendering of the web page as a function of a time associated with the future rendering of the web page.
["It may not be desirable to prematurely evict content from the mobile device's cache, for example, if the mobile device has to re-download that content again when the user desires access. Therefore, the decision to clear or "evict" content from the cache may be based on an analysis of one or more metrics. The overall goal is to maximize expected saved bytes versus spent cache capacity. Various sub-metrics can also be applied. An example metric is the likelihood the mobile client will actually access a cached item in the future at a given time. For example, it may be estimated that there is a fixed 10% chance of accessing particular cached content over the next day, and 0% after that. ", ¶44]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton by incorporating a prediction of what to prefetch at a time subsequent to the request. The reason for this modification would be to allow the hinting information of Goodwin/Leighton to be used at a time after the hint request is made. 
Regarding claim 21, Goodwin teaches a first client machine, in communication with the hinting machine over the communications network, the first client machine comprising: a client 
[“The browser client receives the JSON object (or other data structure) and parses/interprets/processes the data contained therein “, ¶55]
and a page fetcher that operates to prefetch the child resource in association with rendering the web page and in accordance with the received hint.
 [“At the appropriate time, the browser client 702 generates one or more asset /resource requests to one or more remote servers based on the parsed/processed/interpreted data”, ¶56]

Regarding claim 22 Goodwin teaches , wherein the first client machine further comprises: a hint store that operates to store the received hint with the hinting probability function; and wherein the page fetcher operates to prefetch by computing a client-side hint for prefetching the child resource as a function of the request time and the stored hinting probability function( the client receives the recommendation and stores it in memory to prefetch content at the appropriate time, ¶55), 
[“The browser client receives the JSON object (or other data structure) and parses/interprets/processes the data contained therein “, ¶55]

and prefetching the associated child resource according to the client- side hint.
 [“At the appropriate time, the browser client 702 generates one or more asset /resource requests to one or more remote servers based on the parsed/processed/interpreted data”, ¶56]

Regarding claims 23, Goodwin teaches wherein: the page fetcher further operates to determine whether updated hints are available from the hinting machine at the request time
["Browser client 702 sends its URL to a recommendation system 704 ", ¶51]
Leighton teaches the page fetcher operates to compute the client-side hint in response to the determining(the child process of creating the DCG which is combined in the client of  Goodwin send a manifest in the form of a DCG such a DCG chunk in an of itself  indicates a heat value of how popular the chunk is, Leighton ¶106)
["If there is still room, the child process also begins sending the hottest (by heat index) leads to node fingerprints forward in the manifest as well (up to a configurable limit).", ¶106].
 
Claims 8 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin/Leighton as applied to claim 1 above, and further in view of Garas et al US 2019/0312943.
Regarding claims 8 and 31, Goodwin/Leighton do not teach  wherein calculating the one or more probabilities probability comprises categorizing each resource sample according to a presence model. Garas teaches a method and system for pushing of prefetch content. Garas teaches wherein calculating the time-based probability comprises categorizing each resource sample according to a presence model.
["In an alternate embodiment, there can be multiple PR lists (each associated with a different TTL) for each particular page. Thus, in the above example, the resources for a.com/b could be split into two cookies, 1 hr and 24 hr, that are for page b. In another example, the time periods for the cookie categories might be, for example, 1 min, 5 min, 10 min, 30 min, 1 hour, 12 hour, 1 week, persistent (never-expires), etc. ", ¶118]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton with the use of categorizing resource into groups that describe how long resource within the page will be available.. The reason for this modification would be to increase the quality of content prefetch recommendations.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin/Leighton as applied to claim 1 above, and further in view of Balakrishnan US 2016/0191664.
Regarding claim 10, Goodwin/Leighton do not teach wherein at least some of the resource samples are received by the hinting machine as part of automated web page crawling. 
["Preferably, detected content is analyzed, classified and catalogued so that the prediction engine can operate on it. Preferably, the prediction engine receives inputs from one of more entities : web crawler, RSS parser, publication APIs, a user preferences database, a user consumption history database, and a user recently-served database. The web crawler typically provides entries with one or more fields, such as classification key (e.g., VoC_content_id_number (unique key to identify content internally to VoC service), content provider name and identifier, category, sub_category_1, sub_category_2, . . . sub_category_n), and results (e.g., tags, associated text, media type and attributes, lifetime, popularity, top level URL, etc.). For sites that prevent crawling but provide RSS notification, the RSS feed is obtained and parsed into the same format database entries as noted above for the web crawler.", ¶54]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton use of client page load data with web crawler data as taught by Balakrishnan. The reason for this modification would be to provide more data to the recommendation system for performing prefetch recommendation.
	
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Goodwin/Leighton as applied to claim 1 above, and further in view of obvious modification in view of exemplary rationale of obviousness.
Regarding claim 11,  Leighton teaches a hinting machine separate from the client and does not specifically teach wherein the hinting machine is co- resident with the requesting client machine. It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton by incorporating the hinting machine within the client. The rationale for the obviousness of such a modification would be it is obvious to try. Such obvious is support because 1) at the time of the invention it would be beneficial to provide a faster hinting/recommendation response. 2) There is a limited number of identified predictable combinations, in the hint and client can be integral or separate. 3) Integration of the client with the hinting machine does not affect the function of the respective parts and would lead to .

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin/Leighton as applied to claim 1 above, and further in view of Lahav US 2014/0310229
Regarding claim 12, Goodwin/Leighton does not teach wherein calculating the one or more probabilities probability as a function of the plurality of resource samples comprises: determining a freshness of each resource sample; and weighting an impact of each resource sample on the corresponding probability according to the freshness of the resource sample. Lahav teaches a system for targeting webpages to users. Lahav teaches wherein calculating the one or more probabilities probability as a function of the plurality of resource samples comprises: determining a freshness of each resource sample; and weighting an impact of each resource sample on the corresponding probability according to the freshness of the resource sample
["PMB 262 may use one or more sets of properties which can be used during the preparation of the predictive model. Each set of properties may be composed of a set of parameters that can be used while preparing a prediction model. An exemplary parameter may be an "aging" parameter that assigns a weight to an entry based on its age. Other parameters may define the minimum number of appearances required for a predictive factor to be considered relevant. Another parameter may define the minimum predictive score value required for a predictive model to be processed further. ", ¶92]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton DCG entries with weighting of the entries as taught by Lahav. The reason for this modification would be to more accurately determine web resources that would be of interest to the user by giving more weight to more recently downloaded items more weight.


Claims 29 and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin/Leighton as applied to claim 28  above, and further in view of Korshadi US. 2014/0149850
Regarding claim 29, Goodwin teaches  storing the hints at the client machine, the hints comprising hinting probability functions calculated by the hinting machine to indicate probabilities over time that the resources will be requested as part of loading the web page at a time in the future, 
[“The browser client receives the JSON object (or other data structure) and parses/interprets/processes the data contained therein”, ¶55]

[“At the appropriate time, the browser client 702 generates one or more asset /resource requests to one or more remote servers based on the parsed/processed/interpreted data”, ¶56]

Goodwin/Leighton do not teach wherein the prefetching comprises computing a set of client-side hints for prefetching an associated set of resources as a function of a request time for the web page and the stored hinting probability functions, and prefetching the associated set of resource according to the set of client-side hints. Khorashadi i teaches an method for enhancing web browsing by preloading webpage content. Khorashadi teaches wherein the prefetching comprises computing a set of client-side hints for prefetching an associated set of resources as a function of a request time for the web page and the stored hinting probability functions, 
["For example, the statistical information may include data that certain web content elements have a high probability of being viewed or executed based on the collected data. In another aspect, the data may be particular to the user of the browser. For example, the user may have a habit of executing particular files or file type statistically over other elements. The peer device may generate metadata to form hints to anticipate a browser's next action based on browsing habits that are observed on the mobile device. In another aspect, a peer device may receive metadata from other peer devices and may aggregate data regarding browsing habits of many users to form hints. In another aspect, the peer device may receive metadata from a browser assistance server and may share that metadata with other peer devices. In a further aspect, the peer device may collect the habit data. ", ¶116]

and prefetching the associated set of resource according to the set of client-side hints
["Aspect methods may further include downloading first portions of webpages using the computing device before second portions based on statistical browsing habits contained in the metadata. Aspect methods may further include preloading portions of webpages using the computing device with the preloaded portions being identified using statistical browsing habits contained in the metadata..", ¶17]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton with the clients themselves exchanging and performing hint calculation as taught by Khorashadi. The reason for this modification would be to allow for prefetching based on hints when the parent node(of Leighton)/recommendation server(of Goodwin) has failed/ is unavailable to provide such hint information.
	Regarding claim 30, Khorashadi teaches wherein computing the set of client-side hints is performed in response to the determining
["For example, the statistical information may include data that certain web content elements have a high probability of being viewed or executed based on the collected data. In another aspect, the data may be particular to the user of the browser. For example, the user may have a habit of executing particular files or file type statistically over other elements. The peer device may generate metadata to form hints to anticipate a browser's next action based on browsing habits that are observed on the mobile device. In another aspect, a peer device may receive metadata from other peer devices and may aggregate data regarding browsing habits of many users to form hints. In another aspect, the peer device may receive metadata from a browser assistance server and may share that metadata with other peer devices. In a further aspect, the peer device may collect the habit data. ", ¶116]

.
Goodwin/Leighton/ Khorashadi does not teach determining, by the client machine, that updated hints are unavailable from the hinting machine at the request time. It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Goodwin/Leighton/Khorashadi by performing client side determining of hints when the hinting machine is unavailable to provide such hinting information. The reason for this modification would be obvious us based upon 1) at the time  it is recognized that servers(i.e. hinting machine) fail and service provided by such servers would be unavailable. 2) there are finite variations as to the device that performs the hint generation, performed by  central/root server, performed by another peer  for the requesting peer and performing of the calculation of  by the 
	

Applicant Remarks
Applicant’s arguments with respect to claim 1-14 and 16-26 and 28-31 have been considered but are moot because the arguments do not apply to the entirety of the references being used in the current rejection.

Conclusion 
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TOM Y CHANG/
Primary Examiner, Art Unit 2456